Citation Nr: 0511628	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from December 1961 to 
December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for bilateral 
hearing loss.

In March 2005, a videoconference hearing was held at the RO 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing is of record.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or manifested within one year after 
separation, and any current hearing loss is not shown to be 
at least as likely as not related to service or any incident 
of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an August 2002 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his bilateral hearing loss claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  In 
addition, the appellant was advised by virtue of a rating 
decision dated in March 2003 and a detailed July 2003 
Statement of the Case (SOC) issued during the pendency of 
this appeal, of the pertinent law and what the evidence must 
show in order to substantiate the claim.  

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist prior 
to the appealed rating decision.  The RO has taken steps to 
both notify the veteran of the evidence needed to 
substantiate the claim and assist him in developing relevant 
evidence.  Therefore, further discussion of the adequacy of 
the VCAA notice provided is not necessary as pertains to this 
claim, as the Board finds that no prejudice to the veteran 
will result from an adjudication of the matter being decided 
in this decision of the Board.  Rather, remanding this claim 
to the RO for further VCAA development would result only in 
additional delay, with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that evidence was developed to 
the extent possible with respect to the veteran's hearing 
loss claim.  A VA examination has been conducted, and the 
veteran provided testimony at a Board hearing in March 2005.  
Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran, and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

On examination conducted in August 1961 prior to the 
veteran's enlistment, the veteran underwent an audiometric 
examination.  VA audiometric readings prior to June 30, 1966, 
and service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO/ANSI) units.  On evaluation, pure tone 
threshold levels, in decibels, (converted from ASA to ISO 
(ANSI) units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
30
LEFT
15
10
10
10
20

Defective hearing was noted.  

On separation evaluation conducted in September 1963, pure 
tone threshold levels, in decibels (again converted from ASA 
to ANSI units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25

25
LEFT
25
25
25

25

A notation of left ear hearing loss was made.  

The veteran filed his original claim for service connection 
for hearing loss in May 2002.  He submitted private medical 
evidence from a hearing aid center dated in October 1992, 
which reflects that the veteran had bilateral hearing loss 
and decreased speech recognition.  These records show that 
the veteran gave a history of excess noise exposure while in 
the military from 1961-1963.  

Also submitted for the file were audiological test results 
from the veteran's employer dated in 1996 and 1998, which 
show that the veteran experienced moderate to moderately 
severe hearing loss bilaterally.  

A VA audiological examination was conducted in October 2002, 
without review of the claims folder.  The veteran gave a two-
year history of military noise exposure from rifle and 
artillery fire during service from 1961-1963 without hearing 
protection, as well as intermittent industrial noise exposure 
at an aircraft factory, using hearing protection when 
required.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
75
60
LEFT
35
30
70
75
60

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 54 in the right 
ear and 59 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
96 percent in the left ear.  Diagnoses of moderately severe 
to severe sensorineural hearing loss in the right ear, and 
mild to severe sensorineural hearing loss of the left ear, 
were made.  The examiner opined that the type and 
configuration of the veteran's current hearing loss was 
consistent with damage due to reported military noise 
exposure.  It was noted that an opinion would follow, 
following review of the medical records. 

In February 2003, an addendum opinion was added to the file, 
based upon review of evidence in the claims folder.  The 
reviewer observed that the only significant difference 
between the military audiometric exam results of 1961 and 
1963 was that there was 15 dB worse hearing at 1,000-2,000 
hertz.  Hearing in both ears on both examinations was within 
normal limits from 500 to 4,000 hertz.  Bilateral hearing was 
significantly worse in both ears on examination conducted by 
VA in October 2002, which showed severe sensorineural hearing 
loss bilaterally at 3,000 hertz.  The reviewer opined that, 
therefore, it was unlikely that the currently manifested 
hearing loss was caused by military service, but it was 
likely due to other causes in the intervening time, such as 
industrial noise exposure aggravated by a progression due to 
the aging process.  

Additional private records submitted by the veteran in April 
2003 reflect that he was fitted for and bought hearing aids 
for both ears, and that he had not previously used hearing 
aids.

In a September 2003 statement, the veteran reported that he 
served in the 1st Armored Division, 3rd Battallion, 2nd 
Artillery, and was trained with machine guns and various 
rifles.  He noted that, at the time of his service 1961-1963, 
he was not given or advised to use any hearing protection.

The veteran provided testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge in March 2005.  
The veteran testified that he served on military duty as a 
field communications land-line specialist, and experienced 
acoustic trauma from gun batteries and radios.  The veteran 
also indicated that he was on his unit's pistol team, and did 
not wear any hearing protection.  He reported that, after 
service, he handled sheet metal and installation and then 
worked as a bench mechanic for the Boeing Corporation.  The 
veteran's spouse testified that his hearing acuity 
progressively worsened following service.  

III.  Pertinent Law and Regulations

Under 38 U.S.C.A. § 1131, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

IV.  Analysis

The veteran has asserted that he was exposed to acoustic 
trauma in service when he worked in field communications and 
participated on the pistol team without ear protection.  He 
also notes other noise exposure during the course of military 
training and activities.

The veteran contends that his bilateral hearing loss is 
directly related to active service.  However, the medical 
evidence of record shows that the veteran did not have 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 for 
impaired hearing at any time during service, as shown by 
audiological testing conducted at his pre-induction 
examination (1961) or at the time of his separation (1963).  
There was evidence of very slight hearing degradation between 
those examinations, and left ear hearing loss was noted on 
the separation examination report.  

The first post-service clinical indication of hearing loss 
meeting the criteria of 38 C.F.R. § 3.385 is shown in medical 
records dated in 1992.  Thereafter, hearing loss meeting the 
criteria of 38 C.F.R. § 3.385 is shown by private 
audiological testing conducted in 1996 and 1998, and testing 
conducted by VA in 2002.  Accordingly, there is no question 
that the veteran has currently manifested bilateral hearing.  

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the U.S. Court of 
Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385.  . . .  For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the aforementioned criteria of "(a)," above, 
are shown; therefore, the critical question in this case 
turns upon "(b),"whether the currently manifested hearing 
loss is etiologically related to service or is more likely 
due to other causes.  In this regard, the record contains two 
medical opinions.  The first opinion was furnished by VA in 
October 2002, without benefit of review of the service 
medical records or post-service medical evidence in the 
claims folder.  At that time, the VA audiological examiner 
opined that the type and configuration of the veteran's 
current hearing loss was consistent with damage due to 
reported military noise exposure.

A second VA opinion was provided in February 2003, based upon 
review of the service medical records and post-service 
medical evidence.  At that time, the reviewer opined that (1) 
the only significant difference between the military 
audiometric exam results of 1961 and 1963 were findings of 15 
dB worse hearing at 1,000-2,000 hertz; (2) hearing in both 
ears on both exams was within normal limits from 500 to 4,000 
hertz; and (3) bilateral hearing was significantly worse in 
both ears on examination conducted by VA in October 2002.  
The reviewer opined that, therefore, it is unlikely that the 
currently manifested hearing loss was caused by military 
service, and it is likely due to other causes in the 
intervening time, such as industrial noise exposure 
aggravated by natural progression due to aging.

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board 
finds the second VA medical opinion provided in this case 
more probative than the first, inasmuch as it was based upon 
a full review of the veteran's medical records and 
audiological history.  It is clear that the first VA opinion 
was not based on a review of the service medical records or 
post-service evidence, and it appears that the nexus opinion 
was based exclusively upon the veteran's self-reported 
history.  The Board is not bound to accept a medical opinion 
when it is based exclusively upon the recitation of history 
by a claimant.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board further observes that there is no objective 
continuity of symptomatology of bilateral hearing loss after 
service which would tend to establish the claim.  See 
38 C.F.R. § 3.303(b).  As discussed above, the post-service 
evidence shows no complaint, treatment or diagnosis for 
bilateral hearing loss until nearly 20 years after service.  
This gap in the evidentiary record preponderates strongly 
against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).

The veteran and his spouse have given sincere testimony to 
the effect that he sustained hearing loss during service due 
to acoustic trauma sustained therein, which progressively 
worsened following service until the present time.  However, 
that testimony was provided more than 40 years after service.  
Supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (holding that there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  

Accordingly, as it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The Board emphasizes 
that the veteran's veracity is not in issue here; his 
sincerity is clear, but the determination in this case is a 
medical one which must be based upon the professional 
evidence of record, rather than lay opinion, no matter how 
strongly felt.  As the evidence preponderates against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


